Citation Nr: 1433538	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in St. Paul, Minnesota. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. A November 1987 Board decision, of which the Veteran was timely notified, denied the Veteran's service connection claim for bilateral hearing loss on the basis that his hearing loss was neither incurred in nor caused by service.  

2. Additional evidence received since the November 1987 decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  

3. The Veteran's current bilateral hearing loss is related to service.  


CONCLUSIONS OF LAW

1. The November 1987 Board decision denying the service connection claim for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. Evidence received since the November 1987 rating decision is new and material to the claim of entitlement to service connection for bilateral hearing loss; therefore the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).



3. The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran's appeal to reopen his claim of entitlement to service connection is granted, and service connection for bilateral hearing loss is granted.  As such, the Board finds that any error related to the duties to notify or assist on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

The Veteran filed his original service connection claim for bilateral hearing loss in February 1986, which was denied in a May 1986 rating decision.  The Veteran appealed the May 1986 rating decision to the Board, which issued a November 1987 decision denying the claim.  The Veteran was timely notified of the November 1987 Board decision, and the decision thus became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received following the November 1987 Board decision includes medical evidence showing bilateral sensorineural hearing loss, statements from the Veteran and his family members regarding his noise exposure in service, and VA and private audiological examinations evaluating the Veteran's hearing loss and its relationship to his service. 

The Board finds that evidence has been received regarding the Veteran's service connection claim for bilateral hearing loss that is new to the claims file and relates to an unestablished fact necessary to substantiate the claim, namely a relationship between his current hearing loss and his service.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).  

III. Service Connection

The Veteran asserts he is entitled to service connection for bilateral hearing loss because he had in-service noise exposure in his job as an aerospace ground equipment repair technician.  For the reasons that follow, the Board finds service connection for bilateral hearing loss is warranted.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and has a chronic disease such as sensorineural hearing loss (an organic diseases of the nervous system), which becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such chronic disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran has a current diagnosis of sensorineural hearing loss, which is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is only applicable as an avenue for service connection for the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).   

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id.  at 159.  Therefore, although a veteran may have some degree of hearing loss, this degree may not meet the regulatory criteria for a hearing loss disability for purposes of VA compensation.



Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran has consistently reported that he was exposed to high-pitched, high-decibel noise from jet engines and related machinery during service in his duties as an aerospace ground equipment repair technician.  In his September 2010 statement, he reported that although hearing protection was worn while working on machinery, it stopped very little of the noise.  The Board notes that the Veteran is service-connected for tinnitus, and that VA has conceded in-service noise exposure.

An audiogram conducted at the Veteran's December 1965 induction examination showed the following pure tone thresholds, in decibels: 





HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
10
10
40
LEFT
15
10
15
15
15

The Board notes that the induction audiogram results indicate hearing loss at 4000 Hertz (Hz) in the right ear, because the pure tone threshold at that frequency was 40 decibels.  However, no hearing defect was noted by the examining clinician at the Veteran's entrance to service.  Furthermore, the two other in-service audiograms show a pure tone threshold of less than 40 decibels at 4000 Hz in the right ear, and do not indicate hearing impairment at any frequency in either ear.  As such, the Board declines to find the Veteran had hearing loss prior to service.  



As noted above, the Veteran has a current diagnosis of sensorineural hearing loss, which is included in the list of chronic diseases for which a presumption of service connection may be applied.  In this case, the Veteran's service treatment records are absent for any complaints or treatment related to hearing problems, and the May 1969 audiogram conducted at the Veteran's separation examination showed normal results at all frequencies in both ears.  At separation, the Veteran did not report any hearing problems.  

In connection with the Veteran's original February 1986 service connection claim, filed 17 years after his discharge from service, an April 1986 VA audiological examination was conducted.  On examination, the Veteran reported he had been aware of the presence of hearing loss for approximately 15 to 20 years.  He also reported a history of noise exposure during military service.  

The Veteran has consistently reported throughout the course of his appeal that he has experienced hearing problems since his time in service.  He has also submitted September 2010 statements from his ex-wife, current wife, and daughter regarding the duration of his hearing loss symptoms.  The Veteran's ex-wife reported that she met the Veteran shortly after his discharge, and noticed that he experienced hearing loss and complained of ringing in his ears.  She further reported that his hearing loss and tinnitus had worsened throughout their 32 years of marriage and the 40 years she had known the Veteran.  

In her September 2010 statement, the Veteran's daughter reported that she recalled the Veteran experiencing hearing problems for the past 30 years, and that he attributed the hearing problems to his time in military service.  She further noted that he was always careful to use hearing protection when using power tools or running lawn mowers.  The Veteran's current wife reported in her statement that when she met the Veteran in 2002, it was evident that he had notable bilateral hearing loss.  She further reported that the hearing loss has worsened throughout their marriage.  She stated that as a registered nurse, she believed that the Veteran's hearing problems were very consistent with continued exposure to high-frequency noise such as the in-service noise exposure described by the Veteran.  

The Board finds that the Veteran has submitted competent and credible lay evidence showing continuous hearing loss symptoms from the time of his separation from service to the present.  The Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran, as a layperson, is also competent to identify the medical condition of hearing impairment.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran and his family members, who have observed the Veteran's symptoms of hearing loss from shortly after his discharge to the present, have consistently reported that his hearing loss symptoms have been present ever since his separation from service.  

The medical evidence of records shows the Veteran has current bilateral hearing loss.  His duties during service are consistent with acoustic trauma, and VA has conceded in-service noise exposure and service connected the Veteran's tinnitus on the basis of that exposure.  Moreover, the Veteran submitted a private medical opinion by a otolaryngology specialist, V. S. C., M. D. in March 2001.  Dr. V. S. C. states that he had reviewed many years of the Veteran's audiograms and opined that "I believe that the degree and pattern of [the Veteran's] hearing loss along with the co-existent tinnitus leads me to the opinion that his hearing loss is at least as likely as not a 50 to 50 probability caused by the result of substantial military, particularly loud engine, noise exposure."  The Veteran has consistently reported that his hearing loss stems from the same exposure, and has submitted competent and credible lay evidence from himself and multiple family members attesting to the continuity of the Veteran's hearing loss symptomatology from the time of his discharge from service to the present.  

The Board acknowledges the February 2012 VA audiological opinion stating that the Veteran's hearing loss is less likely than not related to military noise exposure.  However, in view of the favorable private medical opinion in conjunction with the lay evidence, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's hearing loss is related to service.  Upon resolution of reasonable doubt by considering the conflicting evidence in a light most favorable to the Veteran , the Board finds service connection for the Veteran's bilateral hearing loss is warranted.  


ORDER

The appeal to reopen the claim of entitlement to service connection for bilateral hearing loss is granted and service connection therefor is granted.    



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


